DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
Receipt of Applicant’s remarks and amended claims filed on June 23, 2022 is acknowledged. Claims 1-20 are pending in this application. Claims 21-136 have been cancelled. Claim 1 has been amended. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1-20 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,966,932 has been withdrawn in view of Applicants amendment to claim 1 to require the acetaminophen in the dosage form. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claim 1-95 of U.S. Patent No. 8,808,740 has been withdrawn in view of Applicants amendment to claim 1 to require the acetaminophen in the dosage form. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent  No. 9,744,136 has been withdrawn in view of Applicants amendment to claim 1 to require the acetaminophen in the dosage form. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent  No. 9,750,703 has been withdrawn in view of Applicants amendment to claim 1 to require the acetaminophen in the dosage form.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent 9,492,389 has been withdrawn in view of Applicants amendment to claim 1 to require the acetaminophen in the dosage form.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent 9,492,391 has been withdrawn in view of Applicants amendment to claim 1 to require the acetaminophen in the dosage form.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent 9,861,584 has been withdrawn in view of Applicants amendment to claim 1 to require the acetaminophen in the dosage form.
Maintained and New Objections/Rejections
Double Patenting
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,966,932. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-95 of U.S. Patent No. 8,808,740 in view of Gemmation et al. (Effectiveness and Safety of New Oxycodone/Acetaminophen Formulations with Reduced Acetaminophen for the treatment of Low Back Pain, Pain Medicine, Vol 4, No 1, 2003).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a solid controlled release composition comprising hydrocodone in a matrix of polyethylene oxide. The copending claims recite additional functional properties which may or may not be present in the copending claims, whereas the instant claims recite oxycodone as the opioid.  There is no disclosure of oxycodone and acetaminophen, however, Gemmation discloses the combination is  enhances  analgesia and reduction of advance effects by combining two agents with complementary mechanisms of action and provides a optimum dose of acetaminophen with oxycodone can produce an additive analgesic effect greater than that obtained by doubling  the dose of acetaminophen alone while providing greater patient compliance through the use of a single dosage form that offers the benefit of two mechanisms of action. Therefore, it would have been obvious to the skilled artisan to incorporate acetaminophen into the instant formulation in order to obtain the benefits outlined by Gemmation by use of a combination of oxycodone and acetaminophen. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent  No. 9,744,136 in view of Gemmation et al. (Effectiveness and Safety of New Oxycodone/Acetaminophen Formulations with Reduced Acetaminophen for the treatment of Low Back Pain, Pain Medicine, Vol 4, No 1, 2003).   Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a solid controlled release composition comprising an opioid in a matrix. The instant claims recite a specific opioid, whereas the patented claims are generic. Therefore, the instant claims are a species of the patented claims. There is no disclosure of oxycodone and acetaminophen, however, Gemmation discloses the combination is  enhances  analgesia and reduction of advance effects by combining two agents with complementary mechanisms of action and provides an optimum dose of acetaminophen with oxycodone can produce an additive analgesic effect greater than that obtained by doubling  the dose of acetaminophen alone while providing greater patient compliance through the use of a single dosage form that offers the benefit of two mechanisms of action. Therefore, it would have been obvious to the skilled artisan to incorporate acetaminophen into the instant formulation in order to obtain the benefits outlined by Gemmation by use of a combination of oxycodone and acetaminophen. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent  No. 9,750,703 in view of Gemmation et al. (Effectiveness and Safety of New Oxycodone/Acetaminophen Formulations with Reduced Acetaminophen for the treatment of Low Back Pain, Pain Medicine, Vol 4, No 1, 2003).   Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a solid controlled release composition comprising hydrocodone in a matrix of polyethylene oxide, whereas the instant claims recite oxycodone in a matrix of polyethylene oxide.   There is no disclosure of oxycodone and acetaminophen, however, Gemmation discloses the combination is  enhances  analgesia and reduction of advance effects by combining two agents with complementary mechanisms of action and provides an optimum dose of acetaminophen with oxycodone can produce an additive analgesic effect greater than that obtained by doubling  the dose of acetaminophen alone while providing greater patient compliance through the use of a single dosage form that offers the benefit of two mechanisms of action. Therefore, it would have been obvious to the skilled artisan to incorporate acetaminophen into the instant formulation in order to obtain the benefits outlined by Gemmation by use of a combination of oxycodone and acetaminophen. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent 9,492,389 in view of Gemmation et al. (Effectiveness and Safety of New Oxycodone/Acetaminophen Formulations with Reduced Acetaminophen for the treatment of Low Back Pain, Pain Medicine, Vol 4, No 1, 2003).   Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite product by process limitations, whereas the instant claims are drawn to the product generically. Criticality of the process has not been established. Therefore, both applications, recite a dosage form comprising a core of an opioid with a matrix material which is identified as polyethylene oxide. There is no disclosure of oxycodone and acetaminophen, however, Gemmation discloses the combination is  enhances  analgesia and reduction of advance effects by combining two agents with complementary mechanisms of action and provides an optimum dose of acetaminophen with oxycodone can produce an additive analgesic effect greater than that obtained by doubling  the dose of acetaminophen alone while providing greater patient compliance through the use of a single dosage form that offers the benefit of two mechanisms of action. Therefore, it would have been obvious to the skilled artisan to incorporate acetaminophen into the instant formulation in order to obtain the benefits outlined by Gemmation by use of a combination of oxycodone and acetaminophen. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent 9,492,391 in view of Gemmation et al. (Effectiveness and Safety of New Oxycodone/Acetaminophen Formulations with Reduced Acetaminophen for the treatment of Low Back Pain, Pain Medicine, Vol 4, No 1, 2003).   Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite process limitations, whereas the instant claims are drawn to the product. Criticality of the process has not been established. Therefore, both applications, recite a dosage form comprising a core of an opioid with a matrix material which is identified as polyethylene oxide. There is no disclosure of oxycodone and acetaminophen, however, Gemmation discloses the combination is  enhances  analgesia and reduction of advance effects by combining two agents with complementary mechanisms of action and provides an optimum dose of acetaminophen with oxycodone can produce an additive analgesic effect greater than that obtained by doubling  the dose of acetaminophen alone while providing greater patient compliance through the use of a single dosage form that offers the benefit of two mechanisms of action. Therefore, it would have been obvious to the skilled artisan to incorporate acetaminophen into the instant formulation in order to obtain the benefits outlined by Gemmation by use of a combination of oxycodone and acetaminophen. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent 9,861,584 in view of Gemmation et al. (Effectiveness and Safety of New Oxycodone/Acetaminophen Formulations with Reduced Acetaminophen for the treatment of Low Back Pain, Pain Medicine, Vol 4, No 1, 2003).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a solid controlled release composition comprising hydrocodone in a matrix of polyethylene oxide. The copending claims recite additional functional properties which may or may not be present in the copending claims, whereas the instant claims recite oxycodone as the opioid. There is no disclosure of oxycodone and acetaminophen, however, Gemmation discloses the combination is  enhances  analgesia and reduction of advance effects by combining two agents with complementary mechanisms of action and provides an optimum dose of acetaminophen with oxycodone can produce an additive analgesic effect greater than that obtained by doubling  the dose of acetaminophen alone while providing greater patient compliance through the use of a single dosage form that offers the benefit of two mechanisms of action. Therefore, it would have been obvious to the skilled artisan to incorporate acetaminophen into the instant formulation in order to obtain the benefits outlined by Gemmation by use of a combination of oxycodone and acetaminophen. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,966,932 in view of Gemmation et al. (Effectiveness and Safety of New Oxycodone/Acetaminophen Formulations with Reduced Acetaminophen for the treatment of Low Back Pain, Pain Medicine, Vol 4, No 1, 2003).   Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a solid controlled release composition comprising hydrocodone in a matrix of polyethylene oxide. The copending claims recite additional functional properties which may or may not be present in the copending claims, whereas the instant claims recite oxycodone as the opioid. There is no disclosure of oxycodone and acetaminophen, however, Gemmation discloses the combination  enhances  analgesia and reduction of advance effects by combining two agents with complementary mechanisms of action and provides an optimum dose of acetaminophen with oxycodone can produce an additive analgesic effect greater than that obtained by doubling  the dose of acetaminophen alone while providing greater patient compliance through the use of a single dosage form that offers the benefit of two mechanisms of action. Tehrefore, it would have been obvious to the skilled artisan to incorporate acetaminophen into the instant formulation in order to obtain the benefits outlined by Gemmation by use of a combination of oxycodone and acetaminophen. 
It is noted that there are numerous copending applications having either the same inventor(s) or assignee, if Applicant is aware of any additional Obviousness Double Patenting issues, he is requested to bring them to the Examiner's attention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615